Citation Nr: 0514435	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
disability pension benefits calculated in the amount of 
$11,495.00



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied the benefit sought on 
appeal.  The veteran, who had active service from May 1969 to 
April 1971, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that the veteran 
was scheduled for a videoconference hearing before the BVA in 
May 2005.  However, on the date of the scheduled hearing the 
veteran submitted a VA Form 21-4138 (Statement in Support of 
Claim) in which he requested that his BVA hearing be 
postponed.  In that statement the veteran related that he had 
changed his representative in late April 2005 and that his 
new representative, specifically the Disabled American 
Veterans, had not had an opportunity to review his claims 
file prior to its transfer to Washington, DC.  He requested 
that the claims file be returned to the RO for review by the 
Disabled American Veterans prior to rescheduling his BVA 
videoconference hearing.

While the record does not contain a VA Form 21-22 
(Appointment of Veteran's Service Organization as Claimant's 
Representative) appointing the Disabled American Veterans to 
represent the veteran, the Board notes that the veteran's 
claims file was transferred to the BVA in late April 2005, at 
approximately the same time as the veteran reported that he 
had changed his representative.  The Board also has no reason 
to doubt the veteran's representation in his May 2005 
statement that he had, in fact, appointed a new 
representative.  As such, the Board believes that the veteran 
has demonstrated good cause to reschedule his BVA hearing.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The RO should ensure that the veteran's 
claims file contains a VA Form 21-22 
(Appointment of Veteran's Service 
Organization as Claimant's 
Representative) appointing the Disabled 
American Veterans to represent the 
veteran.  The claims file should then be 
referred to the veteran's representative 
for review, and after their review the 
veteran should be scheduled for a 
videoconference hearing before the BVA at 
the earliest opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensue due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


